Title: From Thomas Jefferson to George Jefferson, 20 March 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington: Mar. 20. 08.
                  
                  Your’s of the 16th. is recieved. I sent from hence two days ago 8. boxes of window glass to Alexandria, to be forwarded to Richmond by the first vessel passing, which I will pray you to send up by the first Milton boats to mr Higginbotham. Accept my affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               